*309MEMORANDUM **
We affirm the district court’s decision denying Merrell’s application for continued disability benefits.
There is substantial evidence1 that supports the Administrative Law Judge’s determination that Merrell’s substance and alcohol abuse was a material factor in causing her disability during the earlier period. Thus, Merrell was not entitled to disability benefits for the period of time when she was abusing alcohol and drugs.2 Once Merrell was clean and sober, there was substantial evidence to support the Administrative Law Judge’s conclusion that her impairments were not severe enough to qualify her as being disabled.3
There is also substantial evidence to support the Administrative Law Judge’s determination that Merrell is able to perform her past work as a certified nurse’s assistant. The Administrative Law Judge appropriately relied on the testimony of a vocational expert.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Celaya v. Halter, 332 F.3d 1177, 1180 (9th Cir.2003).


. See 42 U.S.C. § 423(d)(2)(C).


. See 20 C.F.R. § 404, Subpart P, Appendix 1.